CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Putnam Arizona Tax Exempt Income Fund: We consent to the use of our report, dated July 11, 2014, included herein, with respect to the financial statements of Putnam Arizona Tax Exempt Income Fund, and to the references to our firm under the captions Financial Highlights in the prospectus and Auditors and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP Boston, Massachusetts September 24, 2014
